DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claim 1 lines 7 and 9 use the word “peace” and when it is clear applicant means to recite ‘piece’.  Claim 1 line 3 recites “and the lid being arranged multi-layered”, which is not grammatically correct, as it uses transitive verb being with two objects and no conjunction: the past participle ‘arranged’ and the adjective ‘multi-layered’.  The plain understanding is that ‘multi-layered’ should describe the arrangement, but ‘multi-layered is an adjective form and an adverb form is what correctly modifies a past participle.  There are numerous such errors throughout the claims.  There are translation word choices that render the claims unnecessarily difficult to understand, such as using the word shaft in context of corrugations, when the word flute is the term used in the art.  Claim 11 refers to flute sizing by reciting C or B shafts, which is odd because C or B refers to an industry standard sizing and flutes is the industry standard term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the multi-layer material" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this claim as if it instead read “layers of material”.
Claims 1-2 employ an improper use of reference characters.  Lines 20-25 refer to material layers and reference them by (a), (b), and (c).  Reference characters may be included to correspond with elements disclosed in the specification.  “Generally, the presence or absence of such reference characters does not affect the scope of a claim”; see MPEP 608.01(m).  This renders the claim indefinite because, for example, lined 20-21 effectively recite “and the bottom comprising layers and and the side walls and the lid consisting of layers to,” as reference characters do not affect the scope of a claim and cannot be used to refer back to claim limitations in this way.  The examiner is uncertain that parenthesis may be used in this way within claim language for any other purpose than reference characters.  For purpose of examination on the merits, the examiner will interpret the claims as intended.
Claims 3-4 and 13 each recite the limitation "the base plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this limitation as if it instead read “the bottom” or “the detachable plate”.
Claim 5 recites the limitation "the space divider" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outer edges " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the foil of the cushion " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation at least seven layers, and the claim also recites ‘preferably seven to 16, highly preferably nine to eleven’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 recites a preamble of “Application of a packaging, according to claim 1”.  This renders the claim indefinite because it is unclear in which statutory category this claim belongs.  This could refer to either an intended use limitation, in which case this is a product claim and the preamble should be amended to ‘the packaging’ or it could be a method claim. For purpose of examination on the merits, the examiner interprets this as a product claim further reciting functional language of an intended use.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “the side walls and the lid consisting of layers a to c”.  ‘Consisting of’ is generally defined as closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith, and so an claim which depends from a claim using consisting of language cannot add further elements to anything defined this way.  Claims 2 and 13 each recite additional layers beyond the recited layers of claim 1.  This fails to further limit a parent claim because adding additional structures to elements set forth using consisting of mean the dependent claim is not within the scope of the parent claim, it is outside of the scope of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 2-12, 14 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the forming a packaging using the claimed arrangement of multi-layered material construction of a single-face corrugated material positioned between air foil layers laminated with metalized aluminum or the method of forming as recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 for prior art structures that teach various elements of the claimed invention; such as air foils, metallized laminations in insulation, insulated packaging with multiple layers and slip covers, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734